—Determination of respondent Commissioner of the New York State Department of Labor, dated June 7, 1999, which, after a fair hearing, affirmed the determination of respondent New York City Human Resources Administration discontinuing petitioner’s public assistance benefits for 90 days and thereafter until such time as he is willing to comply with the Work Experience Program (WEP), unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Nicholas Figueroa, JJ, entered February 24, 2000), dismissed, without costs.
Substantial evidence supports respondent’s determination that petitioner willfully and without good cause failed to report to a Work Experience Program job assignment. No basis exists to disturb respondent’s finding, largely one of credibility given the absence of persuasive medical evidence, that petitioner failed to substantiate his claim that he was sick and bedridden for most of the week during which he was assigned to start work at the WEP site (see, 12 NYCRR 1300.12 [c] [2]; Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). Respondent has jurisdiction under Labor Law § 21 (14). Concur — Williams, J. P., Mazzarelli, Wallach, Buckley and Friedman, JJ.